Filed 4/1/15 In re Michael J. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re MICHAEL J., a Person Coming
Under the Juvenile Court Law.
                                                                 D066278
THE PEOPLE,

         Plaintiff and Respondent,                               (Super. Ct. No. J231394)

         v.

MICHAEL J.,

         Defendant and Appellant.



         APPEAL from orders of the Superior Court of San Diego County, Robert

Longstreth and Aaron H. Katz, Judges. Affirmed.

         Johanna S. Schiavoni, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.

         An amended petition alleged minor Michael J. came within the provisions of

Welfare and Institutions Code section 602 because it alleged Michael attempted to steal
personal property, by mean of force and fear, from Deyanira G. (in violation of Pen.

Code, §§ 211/664),1 and assaulted her with force likely to cause great bodily injury (in

violation of § 245, subd. (a)(4)), and assaulted another person with force likely to cause

great bodily injury (in violation of § 245, subd. (a)(4)). Michael moved to suppress the

evidence against him, alleging it was the fruit of an unlawful detention. After that motion

was denied, the parties agreed to a disposition. Under the agreement, the prosecution

filed an amended petition alleging only two counts—that Michael attempted to steal

personal property, by mean of force and fear, from Deyanira G. (in violation of

§§ 211/664), and Michael stole the property (in violation of § 487, subd. (c))—and

Michael agreed to admit the count alleging violation of section 487, subdivision (c), in

exchange for dismissal of the count alleging violation of section 211/664. The court,

after determining Michael's waiver of his rights was knowing and voluntary and his

admission to the factual basis for the plea was free and voluntary, sustained the petition,

continued Michael as a ward of the court, and dismissed count one. The court also

adopted the fast track recommendations and ordered Michael be detained in juvenile hall

as part of the Breaking Cycles program for a maximum of 240 days. Thereafter, in an ex

parte minute order, the court determined the overall maximum term of confinement was

five years two months, and ordered all prior orders not in conflict remain in full force and

effect.



1         All statutory references are to the Penal Code unless otherwise specified.


                                               2
       Michael filed a notice of appeal from the denial of his motion to suppress evidence

and the jurisdictional findings. We affirm.

                                         FACTS

       On May 22, 2014, Michael unlawfully stole and took personal property from

Deyanira G.

                                      DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the proceedings below.

Counsel presents no argument for reversal, but asks this court to review the record for

error as mandated by People v. Wende (1979) 25 Cal.3d 436 and Anders v. California

(1967) 386 U.S. 738. Counsel has identified as possible issues: (1) whether the trial court

erred in finding Michael was not unlawfully detained and therefore erred when it denied

his motion to suppress the evidence against him; (2) whether Michael's custody credits

were properly calculated; (3) whether the trial court properly calculated the maximum

term of confinement; and (4) whether the probation conditions imposed on Michael were

unconstitutionally vague or overbroad.

       We granted Michael permission to file a supplemental brief on his own behalf, but

he has not responded. A review of the record pursuant to People v. Wende, supra, 25

Cal.3d 436 and Anders v. California, supra, 386 U.S. 738 has disclosed no reasonably

arguable appellate issues. Michael has been competently represented by counsel on this

appeal.




                                              3
                                 DISPOSITION

      The orders are affirmed.



                                               McDONALD, J.

WE CONCUR:


HUFFMAN, Acting P. J.


IRION, J.




                                      4